United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NATIONAL CEMETERY ADMINISTRATION,
Holly, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 16-1816
Issued: January 17, 2018

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2016 appellant filed a timely appeal from a June 8, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant established that his claimed right knee condition is
causally related to the accepted November 5, 2015 employment incident.
FACTUAL HISTORY
On November 10, 2015 appellant, then a 53-year-old cemetery caretaker/foreman, filed a
traumatic injury claim (Form CA-1) alleging that on November 5, 2015 he injured his right knee
1

5 U.S.C. § 8101 et seq.

when he stepped in a tire rut while prepping sod. His right knee twisted and buckled. Appellant
did not stop work at the time.2
Dr. Ayman E. Tadros, a Board-certified family practitioner, examined appellant on
November 10, 2015. In a November 19, 2015 attending physician’s report (Form CA-16), he
noted that appellant was walking at work on November 5, 2015 when he stepped in a tire rut.
Appellant’s right knee buckled and he went down. Dr. Tadros’ findings included severe right
knee medial pain and swelling. He diagnosed right knee pain and ordered a magnetic resonance
imaging (MRI) scan. Dr. Tadros prescribed pain and anti-inflammatory medications, and
advised that appellant was able to resume work.
A November 24, 2015 right knee MRI scan revealed a complex tear of the posterior horn
of the medial meniscus. There was also evidence of very early arthritic change with grade 1
chondromalacia involving the medial femoral condyle.
In a December 15, 2015 claim development letter, OWCP advised appellant that the
evidence submitted in support of his claim did not substantiate that the diagnosed right medial
meniscus tear was caused or aggravated by the work injury. It afforded him 30 days to submit
additional medical evidence regarding the cause of his claimed right knee condition.
OWCP subsequently received Dr. Tadros’ November 5, 2015 treatment notes, which he
amended on January 6, 2016 to include a diagnosis of acute medial meniscus tear. Dr. Tadros
characterized it as a workplace accident, noting that appellant reported having stepped in a tire
rut on November 5, 2015, at which point his right knee buckled and he went down. His amended
treatment notes also included the results of appellant’s November 24, 2015 right knee MRI scan.
Dr. Tadros recommended an orthopedic/surgical consultation.
OWCP also received a December 29, 2015 report from Dr. Sidney N. Martin, a Boardcertified orthopedic surgeon.3 Dr. Martin noted that appellant was working at the cemetery when
he stepped in a rut, his knee buckled, and he felt a pop on the medial side. Appellant
experienced pain on the medial side of his knee post incident. Dr. Martin examined appellant
and determined that he had remarkable pain with McMurray’s tests. He related that appellant
indicated that it was so painful that he could not force him back into flexion enough to even
come close to getting a pop. Dr. Martin found no ligamentous instability, 2+ joint effusion and
marked tenderness over the medial joint line. X-rays of the right knee revealed significant
narrowing of the medial cartilaginous clear zone, very small osteophyte forming on the medial
tibial plateau, with sharpening of the tibial spines and evidence of early patellofemoral arthritis.
A right knee MRI scan from November 24, 2015 revealed that the patellofemoral relationship
was normal and the ligaments were intact. However, Dr. Martin explained that the posterior
horn of the medial meniscus revealed a complex tear, which looked primarily to be a horizontal
2
The date of injury was November 5, 2015. It was reportedly rainy and wet outside when appellant stepped in a
rut and twisted his knee. He felt a pop and his knee buckled. Appellant believed he had just bruised it, and thus,
continued working. However, the pain worsened and he went to see his primary care physician on
November 10, 2015. Appellant initially wrapped the knee with an Ace bandage, but subsequently bought a
neoprene sleeve, which seemed to help some.
3

Portions of the report were prepared (dictated) by Dr. David L. Mayor, an orthopedic resident.

2

cleavage-type degenerative tear. The MRI scan also revealed early arthritic change with grade 1
chondromalacia involving the medial femoral condyle and no evidence of bone bruise.
Dr. Martin also noted that he personally reviewed the MRI scan which revealed a horizontal and
oblique tear of the posterior horn of his medial meniscus and some underlying arthritis. He
explained that the x-rays made it look worse than the MRI scan revealed as he was going to have
some arthritis. Appellant decided to try a cortisone injection to see if his knee would feel better
without surgery. His diagnosis was right posteromedial meniscal tear and he received a right
knee injection.
By decision dated January 28, 2016, OWCP denied appellant’s claim as he failed to
establish a causal relationship between the diagnosed right knee condition and the accepted
employment incident. It found the reports of Dr. Tadros and Dr. Martin insufficient to establish
that the November 5, 2015 employment incident caused the diagnosed right medial meniscus
tear.
On March 14, 2016 OWCP received appellant’s request for reconsideration of the
January 28, 2016 decision.
OWCP also received additional reports from Dr. Martin dated January 19 and
March 3, 2016. In his January 19, 2016 follow-up report, Dr. Martin noted that appellant’s right
knee symptoms had all but resolved since the last injection on December 29, 2015.4 He noted
that appellant’s knee looked very good, was nice and quiet, and had good range of motion.
Dr. Martin diagnosed knee arthritis with degenerative meniscal tear and advised appellant to
return on an as-needed basis.
In a March 3, 2016 report, Dr. Martin explained that he was puzzled that OWCP found
his records insufficient regarding the November 5, 2015 work injury. He noted that he reported
that appellant twisted his knee and had symptoms. Regarding appellant’s arthritis, Dr. Martin
explained that people can have underlying knee arthritis that is completely asymptomatic until an
injury occurs and exacerbates the condition. He noted that he believed OWCP was playing a
game and was engaged in delay tactics trying to deny compensation to an injured worker who
had all the necessary documentation. Dr. Martin advised OWCP against any further contact. He
concluded that appellant had an injury, has a torn meniscus, and some underlying arthritis, but
interestingly enough did not have surgery. After a very short course of rehabilitation, appellant
returned to work without restrictions.
By decision dated June 8, 2016, OWCP denied modification of its January 28, 2016
decision. It found that the January 19 and March 3, 2016 reports from Dr. Martin were
insufficient to establish a causal relationship between the diagnosed right knee condition(s) and
the November 5, 2015 employment incident.

4

See supra note 2.

3

LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a
personal injury.7 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.8
ANALYSIS
OWCP accepted that the November 5, 2015 employment incident occurred, as alleged,
that appellant stepped in a tire rut with his right leg. The record also included a diagnosis of
right knee arthritis with degenerative meniscal tear. However, OWCP initially denied
appellant’s traumatic injury claim based on his failure to establish a causal relationship between
the diagnosed right knee conditions and the November 5, 2015 employment incident.
The Board finds that the medical evidence of record contains no reasoned explanation of
how the specific employment incident on November 5, 2015 caused or aggravated appellant’s
claimed right knee condition.9
In a November 10, 2015 report, Dr. Tadros noted that last Thursday, while appellant was
at work, he was walking and stepped in a tire rut, when his knee buckled and he went down. He
indicated that appellant’s right knee was still painful and swelling. Dr. Tadros explained that the
symptoms resulted from a medial impact (varus stress) and the injury occurred at work. He
5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7
John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
8

Shirley A. Temple, 48 ECAB 404, 407 (1997).

9
See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

4

diagnosed acute medial meniscus tear. However, other than noting a workplace accident,
Dr. Tadros did not offer any explanation as to how the November 5, 2015 employment incident
either caused or contributed to the diagnosed right knee condition. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.10
In a report dated December 29, 2015, Dr. Martin noted that appellant was working at the
cemetery when he stepped in a rut the other day, his knee buckled and he felt a pop on the medial
side and had pain on the medial side of his knee ever since. He examined appellant and provided
findings which included that he had remarkable pain with McMurray’s tests. Dr. Martin also
indicated that x-rays of the right knee revealed significant narrowing of the medial cartilaginous
clear zone, very small osteophyte forming on the medial tibial plateau, with sharpening of the
tibial spines and evidence of early patellofemoral arthritis. He explained that a right knee MRI
scan from November 24, 2015 revealed the posterior horn of the medial meniscus had a complex
tear, which looked primarily to be a horizontal cleavage-type degenerative tear. Dr. Martin also
noted arthritic changes with grade 1 chondromalacia involving the medial femoral condyle and
no evidence of bone bruise. He also reviewed the MRI scan which revealed a horizontal and
oblique tear of the posterior horn of his medial meniscus and some underlying arthritis.
Dr. Martin recommended a cortisone shot to see if his knee would feel better without surgery.
However, he did not offer any opinion on causal relationship. As noted above, medical evidence
that does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship.11
In the January 19, 2016 report, Dr. Martin noted that appellant twisted his knee and had
pain on the medial side. He diagnosed knee arthritis with degenerative meniscal tear. This
report is of limited probative value as the physician did not offer any opinion regarding the
causal connection between the incident and appellant’s condition.12
In a March 3, 2016 report, Dr. Martin explained that he was puzzled that his reports were
insufficient to provide a rationalized opinion related to the work injury of November 5, 2015. He
noted that he reported that appellant twisted his knee and had symptoms. Regarding the
underlying arthritis, Dr. Martin explained that “[p]eople could have underlying arthritis in the
knee that is completely asymptomatic until an injury occurs and causes exacerbation very much
akin to an athlete who sprained his ankle in last night’s game but then is able to continue
playing.” However, he did not describe the employment incident or offer an opinion regarding
the causal connection between the incident and the diagnosis. To establish a causal relationship
between the condition, as well as any attendant disability claimed and the employment event or
incident, the employee must submit rationalized medical opinion evidence based on a complete
factual and medical background, supporting such a causal relationship.13 The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
10

K.W., 59 ECAB 271 (2007).

11

Id.

12

Id.

13

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant. This medical opinion must include an accurate history of the
employee’s injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.14 The Board finds that Dr. Martin’s reports are of limited probative value.
Because the medical reports submitted by appellant do not adequately address how the
November 5, 2015 employment incident either caused or aggravated appellant’s right knee
condition, these reports are of limited probative value and are insufficient to establish entitlement
to FECA benefits.15
On appeal appellant argues that his doctors provided the requisite evidence to establish
his claim. Further, he argued that degenerative arthritis did not cause tearing of the meniscus
membrane. Additionally, appellant argued that he did not seek out surgery, but a course of
rehabilitation that had not occurred due to his claim being denied. He also argued that his
employing establishment was trying to help him, even though his claim was denied. The Board
notes that in this case, as found above, the medical evidence is insufficient as appellant has not
provided the requisite rationale noted above.
The Board notes that the employing establishment executed a Form CA-16 on
November 10, 2015 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.16 Although OWCP denied appellant’s claim for an
employment-related injury, it did not address whether he is entitled to reimbursement of medical
expenses pursuant to the Form CA-16.17 Upon return of the case, it should further address this
matter.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

James Mack, 43 ECAB 321 (1991).

15

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

16

See D.M., Docket No. 13-0535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

17

L.D., Docket No. 16-1289 (issued December 8, 2016).

6

CONCLUSION
The Board finds that appellant failed to establish that his claimed right knee condition is
causally related to the accepted November 5, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

